WR-83,479-01
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                Transmitted 12/14/2015 4:18:30 PM
                                                                                  Accepted 12/15/2015 8:07:06 AM
                                                                                                   ABEL ACOSTA
                     The Law Office of Niles Illich, Ph.D., J.D.                                           CLERK
                                 701 Commerce, Suite 400
                                    Dallas, Texas 75201                            RECEIVED
                                                                            COURT OF CRIMINAL APPEALS
                                  Direct: (972) 802−1788                          12/15/2015
                                 Facsimile: (972) 236−0088                    ABEL ACOSTA, CLERK
                                Email: Niles@appealstx.com


December 14, 2015

Mr. Abel Acosta
Clerk of the Court
Texas Court of Criminal Appeals
Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

Re: Ex. parte Ricky Joseph Martinez; WR-83,479-01; and WR-83,479-02

Dear Mr. Acosta:

       Article 11.07, § 7 of the Code of Criminal Procedure requires that the Applicant receive
copies of all answers, motions, pleadings, and orders. To facilitate your duties under this section,
I am writing to inform you that Mr. Ricky Joseph Martinez has a new mailing address. That
address is as follows:

Mr. Ricky Joseph Martinez
Dominguez Unit
6535 Cagnon Road
San Antonio, TX 78252-2202
TDCJ No. 02002758

        If I can be of any further assistance, then please let me know.

Sincerely,

/s/ Niles Illich
Niles Illich, Ph.D., J.D.

CC:
Mr. Britt Lindsey
District Attorney, Taylor County
300 Oak St., Suite 300
Abilene, TX 79602
Email: LindseyB@taylorcountytexas.org